DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Withdrawn Objections/Rejections
 Title
The objection to the title of the invention for being not descriptive has been withdrawn in view of Applicants amendment to the title to recite “Topical Cannabinoid compositions and Methods of Treatment”.  
Specification
The Objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code has been withdrawn in view of Applicant’s amendment to the specification to remove hyperlinks. 
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 22-24, 29, 31-33, 38, 43, and 48-49 under 35 U.S.C. 103 as being unpatentable over Ghalili et al. (US 2017/0042791) has been withdrawn in view of the cancelation of claims 1-52 and the newly presented claim reciting the THC is the only active agent. 
The rejection of claims 1, 3, 22-24, 31-33, 38, 42-43, 45-46 and 48-49  under 35 U.S.C. 103 as being unpatentable over Kleidon et al. (US 2017/0172977) in view of Ghalili et al. (US 2017/0042791) has been withdrawn in view of the cancelation of claims 1-52 and the newly presented claim reciting the THC is the only active agent. 
The rejection of claim 1-2, 22-25, 29, 31-33, 38, 43, and 48-50 under 35 U.S.C. 103 as being unpatentable over Raber et al. (US 2017/0021029) in view of Ghalili et al. (US 2017/0042791) has been withdrawn in view of the cancelation of claims 1-52. Applicant’s attention is directed below to the new rejection of Raber et al. (US 2017/0021029).   It is noted that dependent claim 58 recites pharmaceutically acceptable carriers include MCT’s. 
The rejection of claims 1, 3, 22-24, 26, 29, 31-33, 38, 43, 48-49, and 51 under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2009/0143462) in view of Ghalili et al. (US 2017/0042791) has been withdrawn in view of Applicants arguments regarding Stinchcomb being drawn to prodrugs of THC. 

Maintained and New Objections/Rejections
Claim Objections
Claim 58 is objected to because of the following informalities:  there is a comma (,) missing in line 5 between “silicone oil” and “polyethylene glycol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 53-55, 57-58, 61-62, 64-65, and 67-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anastassov et al. (US 2016/0374958). 
Anastassov discloses anti-bacterial and anti-fungal compositions in spray form, in cream form, in liquid form, and in powder form (topical formulations). The anti-bacterial and anti-fungal compositions comprise cannabinoids, for example tetrahydrocannabinol (THC) (abstract). 
	The composition is applied to human skin and/or nails (paragraph 0013). 
	The cannabinoid is present in the range of 2-5% weight of the total composition (paragraph 0013). 
	The preferred embodiment comprises: 
2-5% at least one cannabinoid, including THC (paragraph 0015); 
At least one alcoholic solvent at 20-40% by weight of the total composition selected from the group consisting of ethanol and isopropyl alcohol (paragraph 0016);
A humectant at 1-5% by weight of the total composition (paragraph 0017); 
An emulsifier at 2-15% by weight of the total composition (paragraph 0018); 
Water at 30-50% by weight of the total composition (paragraph 0019). 
It is noted that no additional active agents are required in the composition. 
	Regarding claims 54-55, as noted above, the THC can be present in the range of 2-5% (paragraph 0013). 
Regarding claims 57 and 67, since Anastassov discloses the same composition recited in claims 53 and 65, it would necessarily have the same pharmacokinetics recited in the instant claim. 
Regarding claims 58, 61-62, and 68-69, as noted above, the composition can comprise ethanol and water (paragraphs 0016; 0019). 
Regarding claims 64 and 70, as noted above, the composition comprises an emulsifier (paragraph 0018). 
Regarding claim 65, the application of Anastassov’s composition to treat bacterial and fungal infections would necessarily result in treating inflammation. Additionally, Anastassov discloses cannabinoids are known to be used to treat inflammation (paragraph 0005). 
	Anastassov, therefore, anticipated the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 53-62 and 64-72 are rejected under 35 U.S.C. 103 as being unpatentable over Raber et al. (US 2017/0021029) in view of Anastassov et al. (US 2016/0374958). 
Raber discloses a topical composition for transdermal delivery of cannabinoids. The formulation comprises medium chain triglycerides and one or more cannabinoids, used to treat pain (abstract).  The cannabinoids include tetrahydrocannabinol (paragraph 0006; 0086). 
Regarding claim 56 and 66, the purity of the cannabinoid can be greater than 95% (paragraph 0114). 
Regarding claims 59-60, the medium chain triglyceride include a vegetable oil including canola oil, sunflower oil, safflower oil, or corn oil; nut oils including peanut and almond oils (paragraphs 0027-0028).  
Regarding claim 63, sesame oil is disclosed as a non-solvent (paragraph 0080). 
Raber does not disclose the amount of THC present in the composition. 
The teachings of Anastassov are discussed above.
Regarding claims 71-72, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used a cannabinoid with a purity of greater than 95% in order to reduce the amount of undesirable entities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615